Item 77C DREYFUS MUNICIPAL INCOME, INC. ANNUAL MEETING OF STOCKHOLDERS June 3, 2011 On June 3, 2011, holders of Common Stock and holders of Auction Preferred Stock (“APS”) voted as indicated below with regard to the following proposal: To elect three Class III Directors + to serve for a three-year term for the Fund, until their successors are duly elected and qualified. FOR AUTHORITY WITHHELD To elect three Class III Directors Joseph S. DiMartino 17,657,661 652,708 George L. Perry ++ 1,970 9 Benaree Pratt Wiley 17,962,381 647,988 + The terms of these Directors expire in 2014. ++ Elected solely by APS holders, Common Stockholders not entitled to vote.
